El Juez Asociado Señor Córdo-va
emitió la opinión del tribunal.
Un ciudadano americano domiciliado en Madrid, devengó durante los años 1936 al 1940 ingresos procedentes de fuentes en Puerto Eico, e ingresos procedentes de fuentes en España. Declaró sus ingresos de fuentes locales, y pagó la contribu-ción a base del tipo aplicable a residentes de Puerto Eico. El tesorero posteriormente impuso deficiencias basadas en (1) la inclusión de los ingresos procedentes de fuentes espa-ñolas (2) la aplicación a todos los ingresos del contribuyente del tipo dispuesto por ley para los no residentes.
El contribuyente se querelló oportunamente ante el Tribunal de Contribuciones, impugnando tanto la inclusión de in-gresos derivados fuera de Puerto Eico como la aplicación de un tipo de contribución más alto que aquel que se aplica a re-sidentes de Puerto Eico. Luego de haber el Tesorero contes-tado la querella, las partes acordaron someter el c-aso a base de una estipulación que expuso los hechos a que ya nos hemos referido, y sometió al Tribunal de Contribuciones las siguien-tes cuestiones de Derecho:
“(g) Si un ciudadano de Puerto Rico y de los Estados Unidos, residiendo permanentemente en Madrid, España, está obligado a pagar en Puerto Rico .contribución sobre ingresos por sueldos y bonifica-ciones recibidas de la International Telegraph & Telephone Company, por servicios prestados en .España durante los años a que se refiere la Querella y de acuerdo eon la Ley entonces vigente. El qnere-*979liante sostiene que no está obligado a pagar y en cambio el querellado sostiene que siendo el querellante ciudadano de Puerto Rico y de los Estados Unidos de América, aun cuando resida en un país extranjero está obligado a pagar por los ingresos que recibe por servicios pres-tados, en dicbo país.
“ (b) Y subsidiariamente, en el caso de que se resolviese que tales • sueldos y compensaciones deben ser- declarados por el querellante, si está éste sujeto al pago de una contribución sobre ingresos más alta de la que pagan los ciudadanos de Puerto Rico y de los Estados Unidos, residentes en Puerto Rico. El querellante sostiene que tal discrimen es contrario a la Sección dos de la Carta Orgánica de los .Estados Unidos y al Artículo Cuarto de la Constitución Federal; por su parte, sostiene el querellado que de acuerdo con la Ley vigente en los años a que se refiere esta aeción, el Tesorero está autorizado para imponer una contribución más alta.
“El querellante renuncia a todas las demás cuestiones de hecho y de derecho a que se refiere la Querella.”
El Tribunal de Contribuciones dictó resolución determi-nando que el contribuyente no viene obligado a pagar contri-bución en Puerto Rico por "sus ingresos procedentes de fuen-tes españolas, ya que no es residente de Puerto Rico. Añadió el Tribunal que “no es necesario discutir ni resolver la se-gunda cuestión suscitada por la querella de acuerdo con la es-tipulación de las partes”.
Radicó entonces el Tesorero el cómputo de la contribución adeudada, o sea la contribución sobre ingresos procedentes de fuentes en Puerto Rico. Objetó el contribuyente ol cómputo, llamando la atención del Tribunal al hecho de que el cómputo se basaba en la aplicación a los ingresos del contribuyente en Puerto Rico de un tipo de contribución más alto que el im-puesto a los residentes de Puerto Rico.
El Tribunal de Contribuciones llegó a la conclusión de que, al someter las partes el caso mediante la estipulación, la in-tención de las partes fue plantear la cuestión de si la imposi-ción al contribuyente de un tipo de contribución'más alto que el que se aplica a los residentes de Puerto Rico constituían o no un discrimen injustificado, habiéndose equivocado las par-*980tes. al expresar que esa cuestión era subsidiaria a la otra planteada en el caso, equivocación que llevó al Tribunal a de-jar de resolver la cuestión. Invocando el caso de Fiddler v. Tribunal de Contribuciones, 65 D.P.R. 202, en el que se per-mitió al contribuyente plantear por primera vez, al objetar el cémpufó, una cuestión que no había planteado en su que-rella, resolvió el Tribunal recurrido que procedía considerar el alegado discrimen, lo consideró, y decidió que era impro-cedente aplicar al contribuyente, un tipo más alto que el que se aplica a los residentes de Puerto Bieo.
El Tesorero, en su solicitud de certiorari, alega que erró el Tribunal de Contribuciones al entrar a considerar la cuestión del alegado discrimen. No estamos de acuerdo. Es cierto que el contribuyente, en su estipulación, renunció a “todas las demás cuestiones de hecho y de derecho a que se re-fiere la Querella”, excepto las dos cuestiones expresamente sometidas mediante la estipulación. Pero una de esas dos cuestiones era “. . . si está éste (el contribuyente) sujeto al pago de una contribución sobre ingresos más alta de la que pagan los ciudadanos de Puerto Bieo y de los Estados Uni-dos, residentes en Puerto Bieo. ” Es cierto que esa cuestión se sometió como subsidiaria a la otra, referente a la tributa-ción de los ingresos procedentes de fuentes españolas.- Pero es igualmente cierto que la cuestión de discrimen, tal y como se expone literalmente en la estipulación, no es necesaria-mente subsidiaria a la otra. Se trata por lo tanto de una es-tipiilación ambigua, hasta cierto punto. No podemos decir que la interpretación que finalmente le dió el Tribunal de Contri-buciones sea errónea. Más bien nos inclinamos a creer que el Tribunal de Contribuciones capto acertadamente la intención de las partes al concluir que el querellante nunca tuvo la in-tención de renunciar a la cuestión de discrimen planteada en su querella. Siendo ello así, y habiendo el Tribunal dejado de resolver esa cuestión en su resolución original, actuó eo-*981rrectamente al considerarla y resolverla cuando se le llamo oportunamente la atención, al radicarse el cómputo y antes de haberse aprobado éste.
El recurrente también arguye que erró el Tribunal dé Contribuciones en el fondo de lá cuestión, al resolver que no puede imponerse al contribuyente un tipo de contribución mayor que a los residentes de Puerto Rico. Pero ese punto ya lo hemos resuelto en contra de la contención del recurrente. Fiddler v. Tribunal de Contribuciones, 65 D.P.R. 202. El que el contribuyente en el caso de Fiddler residiera en Connecticut, y el contribuyente en el caso de autos en España, es una diféreneia que carece por completo de pertinencia.

Por los fundamentos expuestos, debe anularse el auto ex-pedido.